EXHIBIT 32.3 CERTIFICATIONS PURSUANT TO CHAPTER 63 OF TITLE 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment Number 1 to the Quarterly Report of Parlux Fragrances, Inc. (the "Company") on Form 10-Q for the period ending September30,2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Frederick E. Purches, Chief Executive Officer of the Company, hereby certify, pursuant to Chapter 63 of Title 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. January 13, 2012 By: /s/ Frederick E. Purches Frederick E. Purches, Chairman and Chief Executive Officer
